MEMORANDUM
LETTS, J.
Upon the oral presentation of plaintiff’s demurrer to defendant’s plea to the third count of the declaration, counsel agreed and it was stated to the Court that Justice O’Donoghue had previously overruled defendant’s demurrer to the second count of plaintiff’s declaration. Counsel further advised the Court that to avoid the submission of inconsistent issues for trial the demurrer now under consideration should be sus*179tained. The Court’s attention is drawn to the ruling of Justice Adkins in Equity, Cause 55,933, and it is asserted by counsel that such ruling is inconsistent with the ruling of Justice O’Donoghue to which reference has been made.
The Court thinks that it is important to maintain a consistent position in making up the issues of the case. Without passing upon the correctness of the conclusions reached by either Justice as quoted in argument the Court now concludes that the ruling of Justice O’Donoghue having been made in the instant case has become the law of the case; accordingly plaintiff’s demurrer to defendant’s plea to the third count of the declaration is sustained.